DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on November 29, 2021.
Claims 1, 3-4, 7, 9-10, 14, 16-20 and 22-23 have been amended. Claims 2, 8, 15 and 21 have been canceled.
Claims 1, 3-7, 9-14, 16-20 and 22-25 have been examined. Claims 1, 3-7, 9-14, 16-20 and 22-25 (Renumbered to claims 1-21) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated August 26, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Response to amendments
The rejection of claims 14-19 under 35 U.S.C. 101 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims   	In claims 1, 7, 14 and 20:
    	“automatically generate pipeline execution code for the one or more local variables, wherein the pipeline execution code is to include an initialization of a pool of buffer storage for the one or more local variables, wherein the pipeline execution code is to include a definition of a plurality of tokenized slots in the initialized pool of buffer storage, and wherein the tokenized slots are to correspond to a number of pipelined iterations of the loop that are to execute in parallel with each other.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cummings et al. (US Pub. No. 2004/0151209) – Asynchronous System-on-a-Chip Interconnect and Vorbach (US Pub. No. 2013/0205123) – Data Processing Device and Method. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.Cummings et al. (US Pub. No. 2004/0151209)  	Cummings set forth methods and apparatus relating to a system-on-a-chip which includes a plurality of synchronous modules, each synchronous module having an associated clock domain characterized by a data rate, the data rates comprising a plurality of different data rates.  The system-on-a-chip also includes a plurality of clock domain converters.  Each clock domain converter is coupled to a corresponding one of the synchronous modules, and is operable to convert data between the clock domain of the corresponding synchronous module and an asynchronous domain characterized by transmission of data according to an asynchronous handshake protocol.  An asynchronous crossbar is coupled to the plurality of clock domain converters, and is operable in the asynchronous domain to implement a first-in-first-out (FIFO) channel between any two of the clock domain converters, thereby facilitating communication between any two of the synchronous modules. However, Cummings does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 7, 14 and 20.  
 	Vorbach (US Pub. No. 2013/0205123)  	Vorbach uses a processor having a trace cache and a plurality of ALUs arranged in a matrix, comprising an analyser unit located between the trace cache and the ALUs, wherein the analyser unit analyses the code in the trace cache, detects loops, transforms the code, and issues to the ALUs sections of the code combined to blocks for joint execution for a plurality of clock cycles. However, Vorbach does not teach, 

	Hamid Reza Zohouri et al. (“Evaluating and Optimizing OpenCL Kernels for High Performance Computing with FPGAs”)  	Zohouri set forth a process for FPGA optimization for increase power efficiency. However, Zohouri does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 7, 14 and 20.  

	Janis Sermulins et al. (“Cache Aware Optimization of Stream Programs”)  	Sermulins set forth a process for effective use of the memory hierarchy which is critical for achieving high performance on embedded systems. However, Sermulins does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 7, 14 and 20.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192